DETAILED ACTION
This action is in response to a correspondence filed on 05/04/2022.
Claims 15, 23-26 are amended.
Claim 28 is new.
Claims 1-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 05/04/2022, with respect to claims 1, 6-7, 9-10, 13-14, 19-20, 22-23 and 26-27 being rejected under 35 U.S.C. 103 as being unpatentable over Kfir et al. (US 20210021503) in view of Piasetzky et al. (US 20210306166), in further view of Gandham et. (US 20160359704) have been fully considered and are persuasive.  The rejection of claims 1, 6-7, 9-10, 13-14, 19-20, 22-23 and 26-27 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9-10, 13-14, 19-20, 22-23 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nieves et al. (US 20200036603) hereinafter Nieves in view of Friedman et al. (US 20190158429) hereinafter Friedman.
Regarding claim 1, Nieves teaches a network-connected device (see Fig. 1 item 102), comprising: 
at least one communication port, configured to communicate packets over a network (see Fig. 1 and [0030-32]: the system 100 may include multiple computing devices 102 coupled to a server 104 via one or more networks 106 …  each of the computing devices 102 may include multiple software applications 108 … one or more of the applications 108 may send data 124 to the server 104);
packet processing circuitry, which is configured to receive, buffer, process and transmit the packets (see Fig. 4 step 406 and [0060]: the server 104 may provide the current policy 126 to the computing device. The current policy 126 may indicate which of the events 116 from the buffer 114 are to be sent to the server 104 and which of the events 116 from the buffer 114 are to be throttled, e.g., sent to the server 104 at a later date or time, as specified by the current policy 126; see Fig. 6 steps 602-606 and [0067-68]: At 602, the computing device may gather data, including events associated with the computing device. At 604, the data may be stored in a local buffer … At 606, the computing device may send a request to a server requesting permission to send the data to the server); and 
diagnostics circuitry configured to: 
receive a definition of (i) one or more diagnostic events (see [0032]: The application 108(M) may include a buffer 114 to store one or more events 116. The events 116 may include logs (e.g., installation logs), memory dumps, application crashes, user interactions with the computing device 102(N) (e.g., a user opens a help application and performs a keyword search), user-initiated and uninitiated operating system restarts, and other events associated with the computing device 102(N); Additionally, Nieves teaches in Fig. 2 and [0045] a block diagram 200 illustrating examples of types of events, according to some embodiments along with a description 212 of each event), and (ii) for each diagnostic event, a corresponding list of diagnostic data that is generated in the packet processing circuitry and that pertains to the diagnostic event (see Fig. 2 and [0045]: An event type 202 may have an associated frequency 206, whether or not the event is to be throttled indicator 208, and a priority 210. Information similar to that included in FIG. 2 may be stored by the event monitor 134 and used to create the new policy 148 or select one of the previous policies 150; see also Fig. 3 item 300 which illustrates example types of policies associated with each event on the network); and 
responsively to occurrence of a diagnostic event, gather the corresponding list of diagnostic data from the packet processing circuitry (see [0032]: One or more of the applications 108 may send data 124 to the server 104. The applications 108 may send the data 124 periodically (e.g., at a predetermined time interval, such as, every hour, every 6 hours, every day, every week, every month, or the like) or in response to one or more particular events occurring, such as a software update failing to install correctly; see also [0078]: The agent may gather data associated with the corresponding one of the computing devices 102 and periodically (e.g., at a predetermined time interval) or in response to detecting a particular set of events, send the gathered data 144 to one or more cloud-based servers (e.g., the device 700) ... The events may include software application logs, operating system logs, number of restarts, the cause of the restarts, memory dumps created when an application or the operating system restarts, what responses the user has provided in response to the agent, a software application, or an operating system displaying a user interface in which the user can select one of multiple selections, and the like).
However, Nieves does not explicitly disclose a system including a Diagnostic Direct Memory Access (DMA) Circuitry (DDC).
In the same field of endeavor, Friedman teaches an apparatus in accordance with the present invention, the apparatus for packet transmit scheduling, wherein the apparatus include a Diagnostic Direct Memory Access (DMA) Circuitry (DDC) (see Fig. 11 item 1152 and [0082]: Direct Memory Access (DMA) engine 1152 located at NIC 1150; see also [0086]: Based on mapping in mapping table 1156, NIC 1150 may use DMA engine 1152 to copy a packet header, packet payload, and/or descriptor directly to VM queue 1106-1, instead of copying the packet to an intermediate queue or buffer. While Friedman does not explicitly use the term “Diagnostic Direct Memory Access (DMA) Circuitry” or “DDC”, the DMA engine 1152 as disclosed in Friedman is functionally equivalent to the “DDC” circuitry claimed in the present invention as they perform analogous functions, that is transmitting data packets from a source to a destination node without involving the CPU. Therefore, the limitation is taught.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of Nieves to include a diagnosis Direct Memory Access circuitry (i.e. DMA engine 1152 in NIC 1150) as suggested by Friedman to arrive at the present invention. The motivation for incorporating DMA circuitry to the system of Nieves would have been to allow I/O devices to send and/or receive diagnostic data directly to or from the main memory, thereby managing latency requirements and freeing CPU resources from needing to handle the network operations.

Regarding claim 6, Nieves in view of Friedman is applied as disclosed in claim 1 examined above. The combination of Nieves and Friedman teaches a system comprising a network-connected device including at least one communication port, configured to communicate packets over a network. Furthermore, Nieves teaches a system wherein the packet processing circuitry comprises a packet processing pipeline having multiple pipeline stages, and wherein the DDC is configured to gather the diagnostic data from two or more of the pipeline stages (see [0022]: For example, the policy may instruct the computing devices to store some events in a local buffer and send the buffered events at a later date, thereby temporarily throttling some events. For example, low priority events may be throttled while high priority events may not be throttled; see also [0026]: Throttling means that the computing devices may hold on to the data (e.g., non-urgent events) in a local buffer and send the data to the server at a later date. For example, “heartbeat” event that indicates that a software application is functioning normally may be sent once every 2 weeks. An event such as the heartbeat event that is low priority and infrequent, may be a candidate for throttling. The policy may be on a per-event type basis—throttle a first particular type of event, do not throttle a second particular type of event. For example, an event indicating an installation failure may not be a candidate for throttling. If a driver fails to install, the manufacturer may want to know as soon as possible about the failure to enable the manufacturer to troubleshoot and modify the driver to address the failure).

Regarding claim 7, Nieves in view of Friedman is applied as disclosed in claim 1 examined above. The combination of Nieves and Friedman teaches a system comprising a Diagnostic Direct Memory Access Circuitry (DDC). Nieves further teaches a system wherein the DDC is configured to gather the diagnostic data by reading one or more counter values in the packet processing circuitry (see [0025] and [0027]: Burst detection may include determining that more than a certain number of events have been received in a particular time period (e.g., same event from multiple devices or multiple events from a single device)).

Regarding claim 9, Nieves in view of Friedman teaches the limitations of claim 1 examined above. The combination of Nieves and Friedman teaches a system comprising a Diagnostic Direct Memory Access Circuitry (DDC). Nieves further teaches a system wherein the DDC is configured to send the gathered list to a specified destination (see [0078]: The agent may gather data associated with the corresponding one of the computing devices 102 and periodically (e.g., at a predetermined time interval) or in response to detecting a particular set of events, send the gathered data 144 to one or more cloud-based servers (e.g., the device 700)).

Regarding claim 10, Nieves in view of Friedman is applied as disclosed in claim 9 examined above. The combination of Nieves and Friedman teaches a system wherein the DDC is configured to send the gathered list to a specified destination. Nieves further teaches a system wherein the system comprises a memory (see Fig. 7 memory 704), wherein the specified destination comprises storage locations in the memory (see [0074]: Memory 704 and mass storage devices 712 are examples of computer storage media (e.g., memory storage devices) for storing instructions that can be executed by the processors 702 to perform the various functions described herein.).

Regarding claim 13, Nieves in view of Friedman is applied as disclosed in claim 9 examined above. The combination of Nieves and Friedman teaches an apparatus wherein the DDC is configured to send the gathered list to a specified destination. Additionally, Nieves teaches a system wherein the packet processing circuitry comprises an egress queue or queuing egress packets, and wherein the DDC Is configured to send the list of diagnostic data to the egress queue (see [0033] and Fig. 1 item 114: buffer 114 may be configured as a FIFO, LIFO, or the like. Nieves further teaches in [0034]: The application 108 (M) may determine which events to store in the buffer 114 based on the policy 120 and determine which portion of the events 116 to send to the server 104 based on the policy 120. For example, the policy 120 may specify that when the application 108(M) performs particular actions then the events generated by those actions are to be stored in the buffer 114. Although Nieves does not explicitly use the term “egress queue”, it is well-known in the art that a buffer is also a queue and typically serve in asynchronous data transfer, and the buffer 114 of Nieves is functionally equivalent to the egress queue claimed in the present invention as the buffer stores data packets configured to be sent out of a communication port to the server 104.Therefore, the limitation is taught).   

Regarding claims 14 and 27, Nieves teaches a method comprising:
in a network-connected device (see Fig. 1 item 102), receiving, buffering, processing and transmitting packets over a network using packet processing circuitry (see Fig. 4 step 406 and [0060]: the server 104 may provide the current policy 126 to the computing device. The current policy 126 may indicate which of the events 116 from the buffer 114 are to be sent to the server 104 and which of the events 116 from the buffer 114 are to be throttled, e.g., sent to the server 104 at a later date or time, as specified by the current policy 126; see Fig. 6 steps 602-606 and [0067-68]: At 602, the computing device may gather data, including events associated with the computing device. At 604, the data may be stored in a local buffer … At 606, the computing device may send a request to a server requesting permission to send the data to the server); and 
using Diagnostics Circuitry in the network-connected device: 
receiving a definition of (i) one or more diagnostic events (see [0032]: The application 108(M) may include a buffer 114 to store one or more events 116. The events 116 may include logs (e.g., installation logs), memory dumps, application crashes, user interactions with the computing device 102(N) (e.g., a user opens a help application and performs a keyword search), user-initiated and uninitiated operating system restarts, and other events associated with the computing device 102(N); Additionally, Nieves teaches in Fig. 2 and [0045] a block diagram 200 illustrating examples of types of events, according to some embodiments along with a description 212 of each event), and (ii) for each diagnostic event, a corresponding list of diagnostic data that is generated in the packet processing circuitry and that pertains to the diagnostic event (see Fig. 2 and [0045]: An event type 202 may have an associated frequency 206, whether or not the event is to be throttled indicator 208, and a priority 210. Information similar to that included in FIG. 2 may be stored by the event monitor 134 and used to create the new policy 148 or select one of the previous policies 150; see also Fig. 3 item 300 which illustrates example types of policies associated with each event on the network); and 
responsively to occurrence of a diagnostic event, gathering the corresponding list of diagnostic data from the packet processing circuitry (see [0032]: One or more of the applications 108 may send data 124 to the server 104. The applications 108 may send the data 124 periodically (e.g., at a predetermined time interval, such as, every hour, every 6 hours, every day, every week, every month, or the like) or in response to one or more particular events occurring, such as a software update failing to install correctly; see also [0078]: The agent may gather data associated with the corresponding one of the computing devices 102 and periodically (e.g., at a predetermined time interval) or in response to detecting a particular set of events, send the gathered data 144 to one or more cloud-based servers (e.g., the device 700) ... The events may include software application logs, operating system logs, number of restarts, the cause of the restarts, memory dumps created when an application or the operating system restarts, what responses the user has provided in response to the agent, a software application, or an operating system displaying a user interface in which the user can select one of multiple selections, and the like).
However, Nieves does not explicitly disclose a method comprising using a Diagnostic Direct Memory Access (DMA) Circuitry (DDC).
In the same field of endeavor, Friedman teaches a method in accordance with the present invention, the method for for packet transmit scheduling, wherein the apparatus include a Diagnostic Direct Memory Access (DMA) Circuitry (DDC) (see Fig. 11 item 1152 and [0082]: Direct Memory Access (DMA) engine 1152 located at NIC 1150; see also [0086]: Based on mapping in mapping table 1156, NIC 1150 may use DMA engine 1152 to copy a packet header, packet payload, and/or descriptor directly to VM queue 1106-1, instead of copying the packet to an intermediate queue or buffer. While Friedman does not explicitly use the term “Diagnostic Direct Memory Access (DMA) Circuitry” or “DDC”, the DMA engine 1152 as disclosed in Friedman is functionally equivalent to the “DDC” circuitry claimed in the present invention as they perform analogous functions, that is transmitting data packets from a source to a destination node without involving the CPU. Therefore, the limitation is taught.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of Nieves to include a diagnosis Direct Memory Access circuitry (i.e. DMA engine 1152 in NIC 1150) as suggested by Friedman to arrive at the present invention. The motivation for incorporating DMA circuitry to the system of Nieves would have been to allow I/O devices to send and/or receive diagnostic data directly to or from the main memory, thereby managing latency requirements and freeing CPU resources from needing to handle the network operations.

Regarding claim 19, it teaches the same limitations as claim 6 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 20, it teaches the same limitations as claim 7 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 22, it teaches the same limitations as claim 9 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 23, it teaches the same limitations as claim 10 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 26, it teaches the same limitations as claim 13 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 28, Nieves in view of Friedman is applied as disclosed as in claim 1 examined above. The combination of Nieves and Friedman teaches a network-connected device comprising Diagnostic Direct Memory Access (DMA) Circuitry (DDC). Furthermore, Nieves teaches a device wherein the DDC is configured to consult the definition for the corresponding list of the diagnostic event that occurred, responsively to occurrence of a diagnostic event (see Fig. 5 item 508 and [0064]: At 508, a determination may be made whether to use a previously created policy. For example, if an analysis of the multiple sets of events indicates that the same (or similar) event rate issue arose in the past and a policy was created at that time, then one of the previously created policies 150 may be selected and set as the current policy, at 510), and to gather the diagnostic data of the corresponding list determined from consulting the definition (see [0022]: The systems and techniques use anomaly detection (e.g., detecting when an unusual circumstance, such as a software bug, a firmware bug, a hardware bug, or malware, is causing the burst of events), burst detection (detecting that the current rate at which events are being received is close to the rate at which the servers can process the events), and real-time event stream monitoring to detect in real-time when event bursts and/or anomalies are occurring and dynamically create or select a policy, based on the characteristics of the events, to push to computing devices, that causes the computing devices to behave in a way that is conducive to processing the data).  

Claims 2-5, 8, 11-12, 15-18, 21 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nieves et al. (US 20200036603) hereinafter Nieves in view of Friedman et al. (US 20190158429) hereinafter Friedman, in further view of Gandham et al. (US 20160359704) hereinafter Gandham.
Regarding claim 2, Nieves in view of Friedman is applied as disclosed in claim 1 examined above. The Nieves-Friedman combination teaches a system comprising a Diagnostic Direct Memory Access (DMA) Circuitry (DDC) configured to receive a definition of one or more diagnostic events and a corresponding list of diagnostic data pertaining to the diagnostic event. However, Nieves-Friedman does not explicitly teach a system wherein the DDC is configured, responsively to occurrence of multiple diagnostic events, to gather multiple respective lists of diagnostic data from the packet processing circuitry over respective time periods that at least partially overlap one another.
In the same field of endeavor, Gandham teaches a system in accordance with the present invention, the system wherein the DDC is configured, responsively to occurrence of multiple diagnostic events, to gather multiple respective lists of diagnostic data from the packet processing circuitry over respective time periods that at least partially overlap one another (see [0020]: The first and second sets of data reports can include traffic data and/or activity captured at the host system by the capturing agent during one or more periods of time; and [0108]: The data reports received from the primary and secondary collectors 246, 248 can include or identify traffic and/or usage data captured by the capturing agent during the same period or interval of time, or during one or more overlapping periods of time).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the teachings of Gandham suggesting the DDC is configured, responsively to occurrence of multiple diagnostic events, to gather multiple respective lists of diagnostic data over respective time periods that at least partially overlap one another with the system of Nieves-Friedman to arrive at the present invention. The motivation would have been to improve collection and analysis of event data associated with the network such that the network behavior can be monitored and modeled based on the analysis, thereby facilitating diagnosing of network connected devices.

Regarding claim 3, Nieves in view of Friedman is applied as disclosed in claim 1 examined above. The Nieves-Friedman combination teaches a system comprising a Diagnostic Direct Memory Access (DMA) Circuitry (DDC) configured to receive a definition of one or more diagnostic events and a corresponding list of diagnostic data pertaining to the diagnostic event. However, Nieves-Friedman does not explicitly teach a system wherein the DDC comprises multiple DDC instances that are configured to gather the diagnostic data for constructing the lists.
In the same field of endeavor, Gandham teaches a system in accordance with the present invention, the system wherein the DDC comprises multiple DDC instances that are configured to gather the diagnostic data for constructing the lists (see Fig. 2C: collectors 118; see also [0038]: Collectors 118 can thus collect reports and data from capturing agents 116. Collectors 118 can be deployed anywhere in network environment 100 and/or even on remote networks capable of communicating with network environment 100).

Regarding claim 4, Nieves, Friedman and Gandham is applied as disclosed in claim 3 examined above. The combination of Nieves, Friedman and Gandham teaches a system wherein the DDC comprises multiple DDC instances that are configured to gather the diagnostic data for constructing the lists. Furthermore, Gandham teaches a system wherein at least two of the DDC instances are configured to gather the diagnostic data from respective different parts of the packet processing circuitry (see [0118]: Gandham discloses collecting data including different data flows. To illustrate, if data report A includes flow X, flow Y, and flow Z, and data report B includes flow X and flow N, the centralized collector 312 can generate a data report having a single instance of flow N, flow X, flow Y, and flow Z).

Regarding claim 5, Nieves, Friedman and Gandham is applied as disclosed in claim 3 examined above. The combination of Nieves, Friedman and Gandham teaches a system wherein the DDC comprises multiple DDC instances that are configured to gather the diagnostic data for constructing the lists. Furthermore, Gandham teaches a system wherein at least two of the DDC instances are configured to gather the diagnostic data pertaining to a same diagnostic event (see [0111]: At step 404, the centralized collector 250 can determine that the first set of data reports and the second set of data reports are both associated with the same capturing agent. For example, the centralized collector 250 can compare the first set of data reports and the second set of data reports to determine that the data reports are from the same capturing agent and encompass the same period of time).

Regarding claim 8, Nieves in view of Friedman is applied as disclosed in claim 1 examined above. The Nieves-Friedman combination teaches a system comprising a Diagnostic Direct Memory Access (DMA) Circuitry (DDC) configured to receive a definition of one or more diagnostic events and a corresponding list of diagnostic data pertaining to the diagnostic event. However, Nieves-Friedman does not explicitly teach a system wherein the DDC is configured to receive a diagnostics trigger, to gather the corresponding list of diagnostic data from the packet processing circuitry, and to send the list to a specified destination responsively to the diagnostics trigger.
In the same field of endeavor, Gandham teaches a system in accordance with the present invention, the system wherein the DDC is configured to receive a diagnostics trigger, to gather the corresponding list of diagnostic data from the packet processing circuitry, and to send the list to a specified destination responsively to the diagnostics trigger (see [0087]: The reports 244 can also include indications of traffic or usage patterns and information, such as frequency of communications, intervals, type of requests, type of responses, triggering processes or events (e.g., causality), resource usage, etc.).

Regarding claim 11, Nieves in view of Friedman is applied as disclosed in claim 9 examined above. The Nieves-Friedman combination teaches a system wherein the DDC is configured to send the gathered list to a specified destination. However, the Nieves-Friedman combination fails to explicitly teach a system wherein the specified destination comprises a processor of the network-connected device, or a host that hosts the network-connected device.
In the same field of endeavor, Gandham teaches a system in accordance with the present invention, the system wherein the specified destination comprises a host that hosts the network-connected device (see [0038]: Collectors 118 can be hosted on a server or a cluster of servers, for example; [0058]: VM capturing agents 202 can also include in the control flow a flow identifier, an IP address, a timestamp, metadata, a process ID, an OS username associated with the process ID, a host or environment descriptor (e.g., type of software bridge or virtual network card, type of host such as a hypervisor or VM, etc.), and any other information, as further described below).

Regarding claim 12, Nieves in view of Friedman is applied as disclosed in claim 9 examined above. The Nieves-Friedman combination teaches a system wherein the DDC is configured to send the gathered list to a specified destination. However, the Nieves-Friedman combination fails to explicitly teach a system wherein the specified destination comprises an address of another network-connected device that is coupled to the network.
In the same field of endeavor, Gandham teaches a system in accordance with the present invention, the system wherein the specified destination comprises an address of another network-connected device that is coupled to the network (see [0047]: Each of the capturing agents 116 can use a respective address (e.g., internet protocol (IP) address, port number, etc.) of their host to send information to collectors 118 and/or any other destination; see [0076]: capturing agents 202, 206, and 208 can send information about the network traffic they observe. This information can be sent to one or more remote devices, such as one or more servers, collectors, engines, etc. Each capturing agent can be configured to send respective information using a network address, such as an IP address, and any other communication details, such as port number, to one or more destination addresses or locations). 

Regarding claim 15, it discloses the same limitations as claim 2 examined above. Therefore, claim 15 is rejected under the same rationale of rejection as claim 2. 

Regarding claim 16, it discloses the same limitations as claim 3 examined above. Therefore, claim 16 is rejected under the same rationale of rejection as claim 3.

Regarding claim 17, it discloses the same limitations as claim 4 examined above. Therefore, claim 17 is rejected under the same rationale of rejection as claim 4.

Regarding claim 18, it discloses the same limitations as claim 5 examined above. Therefore, claim 18 is rejected under the same rationale of rejection as claim 5.

Regarding claim 21, it discloses the same limitations as claim 8 examined above. Therefore, claim 21 is rejected under the same rationale of rejection as claim 8.

Regarding claim 24, it discloses the same limitations as claim 11 examined above. Therefore, claim 24 is rejected under the same rationale of rejection as claim 11.

Regarding claim 25, it discloses the same limitations as claim 12 examined above. Therefore, claim 25 is rejected under the same rationale of rejection as claim 12.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454        

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454